IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 23, 2009
                                     No. 08-60612
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk



MARCO ORNELAS, also known as Marco Antonio Ornelas Casteneda, also
known as Marco Antonio Ornelas
                                 Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A78 990 160


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Having conceded that he is removable, Marco Antonio Ornelas, a native
and citizen of Mexico, has, pro se, filed a petition for review of the Board of
Immigration Appeals’ (BIA) affirmance of an Immigration Judge’s determination
that Ornelas is ineligible for cancellation of removal under 8 U.S.C. §
1229b(b)(1)(C).     Ornelas has waived any challenge to this determination by


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60612

failing to address it in his brief. E.g., Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003). We lack jurisdiction to consider Ornelas’ contention that he is
a battered spouse, eligible for relief from removal under 8 U.S.C. § 1229b(b)(2),
because he failed to exhaust his administrative remedies by raising this issue
before the BIA. Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); see 8
U.S.C. § 1252(d)(1).
      Accordingly, the petition for review is DENIED.




                                       2